257 Ga. 363 (1987)
359 S.E.2d 898
UNIVERSAL SECURITY INSURANCE COMPANY
v.
LOWERY.
44505.
Supreme Court of Georgia.
Decided September 9, 1987.
Lane, O'Brien & Coburn, Stanley A. Coburn, Stephen J. Caswell, for appellant.
Lloyd W. Hoffspiegel, D. Glenn Brock, for appellee.
WELTNER, Justice.
We granted certiorari in Universal Security Ins. Co. v. Lowery, 182 Ga. App. 125 (354 SE2d 840) (1987), in order to consider the adequacy of corroboration required by OCGA § 33-7-11 (b) (2). The facts are set forth in the opinion of the Court of Appeals.
While the evidence here may be subject to credibility concerns, it is nonetheless sufficient. The statutory requirement in cases where there is no physical contact is "description by the claimant of how the occurrence occurred corroborated by an eyewitness to the occurrence other than the claimant." If the General Assembly had intended to *364 require corroboration by a disinterested third party, it could have so specified.
Judgment affirmed. All the Justices concur.